HENDERSON, Justice
(dissenting).
I dissent for the reason that S.D.H.S.A. A.’s transfer rule fails to take into consideration student transfers to schools with boarding facilities, whether public or private. This little prairie high school, known as Sunshine Bible Academy, has students who reside at the school. Their parents often live hundreds of miles away. These students and parents desire a Christian-oriented curriculum. Simkins had a bona-fide *370residence. He wanted to study the Bible. He is being penalized for being a boarding student who wants to study the Bible. Simkins is denied participation in athletics for pursuing a Christian education. This rule does not apply to such high school activities as music and debate. Simkins was not recruited to play ball or a clarinet. He can participate in music and debate, but not athletics. This is a violation of the equal protection clause, because a rational relationship does not exist between the rule and all students in all extra-curricular activities.
In Anderson v. South Dakota High Sch. Activities Ass’n, 247 N.W.2d 481 (S.D.1976), this Court held that South Dakota courts would not interfere with the eligibility decisions of a voluntary athletic association regarding student athletes unless the association acts in an arbitrary and capricious manner. Here, this Board arbitrarily refused to grant an exception to a transfer student attending a boarding facility school, who simply wanted a Christian education. The specific hardship restrictions are too restrictive and abusive to young students. The classification is not “rational,” for it imposes a penalty upon an innocent boy who had the courage to leave a high school and the comforts of his home to be educated in a Christian atmosphere, in a small high school on the prairie, where he eats and sleeps and prays.